Citation Nr: 9918586	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  98-10 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for color 
blindness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1953.


This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in January 1998 by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Service connection for color blindness was denied by the 
RO by means of a rating decision rendered in September 1996.  
The veteran was notified of that decision, and of appellate 
rights and procedures, but did not perfect an appeal within 
the statutory period for such action.

2.  The evidence received subsequent to September 1996, with 
regard to the veteran's claim for service connection for 
color blindness, is new, but is not material.


CONCLUSIONS OF LAW

1.  The RO's September 1996 rating decision, wherein service 
connection for color blindness was denied, is final.  
38 U.S.C.A. § 7105 (West 1991).

2.  The evidence received subsequent to the RO's September 
1996 rating decision, wherein service connection for color 
blindness was denied, does not serve to reopen the veteran's 
claim for service connection for that disorder.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals (Court) 
has held that the well-groundedness requirement 

set forth in 38 U.S.C.A. § 5107(a) (West 1991) does not apply 
with regard to the reopening of disallowed claims and the 
revision of prior final determinations, insofar as the 
evidence is reviewed as to whether the criteria for the 
reopening of claims are satisfied.  Jones v. Brown, 7 Vet. 
App. 134 (1994); see also Gobber v. Derwinski, 2 Vet. App. 
470 (1992).  

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991); see also 38 U.S.C.A. § 7104(b) (West 
1991).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1998); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans, 9 Vet. App. 
at 284 (1996).  In addition, see Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc), and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), wherein the Court held that a 
three-step analysis is necessary, in that it must first be 
determined if there is new and material evidence to reopen a 
claim; if there is such evidence, the claim is reopened and 
the Board must then determine if the claim is well grounded, 
based upon all the evidence of record.  If the Board finds, 
in such circumstances, that the claim is well grounded, it 
must then be reviewed on its 

merits, which requires consideration of all of the evidence, 
both old and new.  See also Evans, 9 Vet. App. at 283 (1996), 
and Manio v. Derwinski, 1 Vet. App. 140 (1991).

In the instant case, service connection for color blindness 
was denied by the RO by means of a September 1996 rating 
decision, at which time the RO found, in the absence of 
service medical records indicating an inservice eye injury, 
that color blindness was "a congenital or developmental 
defect for which the veteran was either born with or 
developed through natural progression and service connection 
cannot be established for this disability."  The veteran was 
notified of that decision, and of appellate rights and 
procedures, on September 12, 1996.  A timely notice of 
disagreement was thereafter received, and a statement of the 
case was furnished the veteran and his representative in 
April 1997.  The record does not reflect that the necessary 
substantive appeal was received within one year of the date 
of notification of the adverse action - that is, by September 
12, 1997.  See 38 C.F.R. § 20.302(b) (1997).  Accordingly, 
the RO's September 1996 rating decision is final, and, as 
discussed above, can be reopened only upon receipt by VA of 
new and material evidence.

The evidence received subsequent to September 1996 consists 
solely of the testimony presented by the veteran at a 
personal hearing that was held at the RO in October 1997.  
The transcript of that hearing shows that the veteran 
alleged, essentially, that the color blindness noted at 
service separation was aggravated by his active service.  He 
also testified at that time that his vision problem was 
initially diagnosed in the 1980's.

The Board finds that this evidence is new, in the sense that 
it furnishes information that was not previously known.  It 
is not, however, material.  As previously noted, the basis 
for the RO's September 1996 denial of service connection was 
that the evidence did not show that the veteran's color 
blindness was other than congenital or developmental in 
nature.  The veteran's allegations to the contrary are, in 
and of themselves, not "so significant that [they] must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (1998).  In the absence of 

evidence demonstrating that the veteran has the requisite 
knowledge and training to render medical opinions and 
diagnoses, his assertion that his color blindness was 
aggravated by his active service is no more than pure 
conjecture, and of no probative value whatsoever.  Moray v. 
Brown, 5 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992), and Colvin, supra.  
The veteran's contentions do not tend to prove the merits of 
his claim, and cannot constitute material evidence; see 
Evans, supra.

In brief, the evidence received by VA since the RO's 
September 1996 rating decision is not new and material, and 
does not serve to reopen the veteran's claim for service 
connection for color blindness.  It therefore follows that 
the question of whether this claim is well grounded is 
immaterial, and need not be addressed.


ORDER

New and material evidence has not been received to reopen a 
claim of service connection for color blindness, and the 
benefits sought with regard to that claim remain denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

